department of the treasury po box ben franklin station washington dc person to contact telephone number esd sry bist 7--plr-121824-98 april internal_revenue_service uil re legend tin ssn ssn trust trustor spouse trustee state date date a dear we received your letter dated november in which you requested rulings regarding the estate gift and generation- skipping transfer gst irrevocable qualified_terminable_interest_property qtip_trust a and of the internal under sec_2044 revenue code tax consequences related to an trustor created trust on date and transferred trustor's separate_property with a fair_market_value of transfer into trust united_states gift and generation-skipping_transfer gst tax trustor return return for the tax_year ending date allocated dollar_figurea of trustor's gst tax exemption to the trust of schedule a of trustor's return and its attachment showed two schedule a gifts that trustor made for the year ending date trustor reported the gift on form_709 dollar_figurea at the date of part ofl part listed a marital_deduction in the amount of the trust resulting in met the requirements of that section was made on the form_709 a deemed qtip_election under sec_2523 no reverse_qtip_election if the trust article i of the trust provides that all of the property truster transferred into the trust is the sole and separate_property of the trustor article ii paragraph a subparagraph of the trust provides that during the life of the trustor's spouse the trustee shall distribute to spouse in convenient installments not less often than annually all of the net_income the trustee may also distribute to spouse such of the trust sums from the principal of the trust as shall be necessary or desirable in the discretion of the trustee to provide for the health maintenance and support of spouse having a view to maintaining spouse's standard of living as nearly as practicable at the level existing at the date hereof ftrustor's spouse no person shall have the power to appoint any part of the principal or income of the trust to any person other than spouse trust is administer such trust and make distributions accordingly trustor's principal purpose in establishing the to care for spouse and the trustee is instructed to during the life of of the trust states article ii paragraph a subparagraph i dollar_figure or that in addition to the distributions provided in the immediately proceeding subparagraph trustor hereby confers upon spouse the power to direct the trustee to pay to spouse from the principal of the trust estate for each full applicable calendar_year the and interest in or amount of the greater of of the principal of the trust estate not to exceed in value fair_market_value of the principal of the trust estate at such of the last time day of the particular calendar_year power for any calendar_year only by giving written notice thereof to the trustee before the end of the year and only if she lives to the extent spouse fails to exercise this through the year power for any calendar_year spouse's power to do so for that year shall lapse the fair_market_value shall be determined as spouse may exercise such ii article ii paragraph a subparagraph of the trust provides that upon the death of spouse any undistributed_income of the trust shall be distributed to the personal representative of the the remaining principal of the estate of spouse in all events trust shall be distributed to the personal representative of the the remaining principal of the estate of spouse in all events of trust shall be distributed under the provisions of paragraph c this article ii provided however that before making such principal distribution the trustee shall pay to the personal representative of the estate of spouse the difference between the amount of estate and inheritance taxes payable by reason of the death of spouse and the amount of such taxes otherwise payable had the principal of the trust not been included in the gross_estate of spouse for purposes of calculating such taxes under article ii paragraph b in the administration of the trust the trustee shall have all of the powers privileges and the - authority that are given to the trustee herein except power without the consent of spouse to hold assets unproductive the power to allocate receipts and disbursements of income as to principal or income in a manner other than as specified in iii those powers the possession or the state trust code and exercise of which would disqualify the assets of the trust for the marital_deduction for federal gift_tax purposes ii article ii paragraph c subparagraph provides that as soon as practicable after the death of spouse the trustee shall hold the assets to be disposed of under this paragraph in separate trusts of equal initial value for the use and benefit of should any of trustor's children then be trustor's children deceased and have then surviving issue the share to which each such deceased child would have been entitled had he or she survived shall be held in separate trusts for such then surviving during the term of each such trust for any issue per stirpes beneficiary the trustee may distribute such portions of the net_income and principal thereof as may be necessary or desirable in the discretion of the trustee to provide for the health education maintenance and support of such beneficiary article ii paragraph c subparagraph states that in a_trust which are not addition to the above-described distributions the trustee may distribute such sums from the net_income of distributed to the beneficiary thereof as shall be necessary or desirable in the discretion of the trustee to provide for the health education maintenance and support of the beneficiary's issue without regard to equality of distribution or the need for is trustor's desire equalizing distributions on termination that the trustee consult with the beneficiary concerning distributions to his or her issue but the trustee shall exercise its sole discretion which shall be binding upon all parties a beneficiary may be made although distributions to the issue of under this subparagraph such issue shall not be included during the life of such beneficiary in the term beneficiary when applying the remaining provisions of this paragraph c it article ii paragraph c subparagraph provides that each trust created for the benefit of continue for the lifetime of such child after which it shall a child of trustor or upon the terminate death of any other beneficiary prior to the termination of the trust for his or her benefit the remaining assets of the trust for the deceased beneficiary shall be held in separate trusts for the then surviving issue of the deceased beneficiary per upon the death of a child of trustor shall stirpes under the same terms set forth in this paragraph c there are no surviving issue of such deceased beneficiary the remaining assets of the trust for the deceased beneficiary shall be distributed to the then surviving issue per stirpes of the an nearest ancestor of such beneficiary who is either trustor or issue of trustor and who has then surviving issue provided however that should one of such issue be entitled to receive a portion of such assets and should a_trust created hereunder for his or her benefit not then be terminated such portion shall not be distributed free of trust to such person but shall be added to the trust created herein for his or her benefit and shall thereafter be held and administered in accordance with all of the terms and conditions of such trust if article ii paragraph c subparagraph further provides that when any beneficiary other than a child of trustor shall attain or has attained the age of to such beneficiary in addition to any other distributions provided for herein not less than all of the net_income of such trust calculated annually the child of trustor shall attain or has attained the age of trust created for the benefit of such beneficiary shall terminate and the remaining assets of such trust shall be distributed free of trust even to such beneficiary years the trustee shall distribute when any beneficiary other than a article ii paragraph c subparagraph should all of trustor's issue fail to survive the last to die of spouse or trustor or fail to survive to receive a final distribution hereunder then the assets remaining in the trusts created hereunder shall be distributed to trustor's heirs at law determined under the applicable statutes of descent and distribution then in force in state in the same shares in which such persons would take according to the provisions of such statutes with respect to each type of property being distributed as if trustor had died at the time of such succession article ii paragraph c subparagraph provides that notwithstanding anything to the contrary herein the trustee shall distribute the remaining principal and income of the trust created for any beneficiary under this paragraph c manner outright in trust or otherwise to or for the benefit of any one or more of trustor's issue surviving spouses of deceased issue of trustor and charities as the beneficiary of any such trust may appoint only by specific reference thereto in his or her will admitted to probate provided that such power to appoint may not be exercised in favor of the beneficiary his or her estate his or her creditors or the creditors of his or her estate and further provided that the exercise of such power may not direct the disposition of more than of the assets subject_to such power to charities collectively and may not direct the disposition of more than of the assets subject_to such power in such among spouses of deceased issue of trustor collectively it being trustor's intention that at least of the assets subject_to such power shall pass to the issue if any beneficiary whether by exercise or non-exercise of this power fo the extent that any beneficiary fails to exercise his or her power to appoint with respect to the principal or income of any trust then such portion thereof not effectively appointed shall be distributed as otherwise provided herein of such article ii paragraph d provides that anything in this article ii to the contrary notwithstanding upon the death of spouse the trustee shall distribute the remaining principal of the trust in such manner outright in trust or otherwise to or for the benefit of any one or more of the members of including only the following trustor trustor's issue and charities provided that the exercise of this power may direct no more than of the assets subject_to such power to charities collectively as spouse may appoint only by specific reference thereto in spouse's will admitted to probate provided that such power to appoint may not be exercised in favor of spouse spouse's estate spouse's creditors or the creditors of spouse's estate a group the trustee requests the following rulings the trustor's transfers to the trust qualify for the marital_deduction for federal gift_tax purposes under sec_2523 trustor has made a valid qtip_election under sec_2523 with respect to the property trustor transferred to the trust at trustor's death no part of the trust property will be includible in trustor's gross_estate for federal estate_tax purposes on the death of spouse the trust property will be includible in spouse's gross_estate under sec_2044 and will be treated as passing from spouse for federal estate_tax purposes spouse is the transferor of the trust property for gst tax purposes because trustor did not make a reverse_qtip_election if an election pursuant to pursuant to sec_2523 had not been made to treat such property as sec_2652 the allocation of trustor's gst tax exemption to the trust is void because the trust had no gst tax potential for trustor at the time of the allocation and therefore trustor's gst tax exemption is available for allocation to other transfers o2e2 sec_2001 provides that a tax is hereby imposed on the a citizen transfer of the taxable_estate of every decedent who is or resident_of_the_united_states sec_2044 sec_2044 provides that the value of the gross_estate will include the value of any property to which this section applies in which the decedent had a qualifying_income interest says that sec_2044 applies to any for life a deduction was allowed with respect to the property if- transfer of the property to the decedent- a under sec_2056 by reason of sec_2523 thereof and certain life estates did not apply with respect to a disposition by the decedent of part or all of such property sec_2519 relating to disposition of b under sec_2523 by reason of sec_2056 thereof or sec_2056 b i provides that the term qualified which passes terminable_interest property means property from the decedent qualifying_income_interest_for_life election under sec_2056 applies in which the surviving_spouse has a to which an iii ii and sec_2056 b ii provides that the surviving_spouse has a qualifying_income_interest_for_life if-- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct no person has power interest for life in the property and to appoint any part of the property to any person other than the surviving_spouse that sec_2056 exercisable only at to the extent provided in regulations an annuity shall be a manner similar to an income_interest in property treated in regardless of whether the property from which the annuity is payable can be separately identified or after the death of the surviving_spouse b ii ii shall not apply to a power b ii further provides sec_2056 ii sec_2523 provides that where a donor transfers during the calendar_year by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as calendar_year an amount with respect to such interest equal to its value a deduction in computing taxable_gifts for the sec_2523 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur such interest transferred to the spouse will terminate or fail with respect to such interest no deduction shall be allowed sec_2523 provides that if the donor retains in himself or transfers or has transferred for less than an adequate_and_full_consideration in money_or_money's_worth to any person other than such donee spouse or the estate of such spouse an interest in such property and if by reason of such retention or transfer the donor or his heirs or assigns or such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest if the donor immediately transferred to the donee spouse or after the transfer to the donee spouse has a power to appoint an interest in such property which he can exercise either alone or in such manner that the appointee in conjunction with any person may possess or enjoy any part of such property after such termination or failure of the interest transferred to the donee spouse considered as having immediately_after_the_transfer to the donee spouse such power to appoint even though such power cannot be exercised until after the lapse of time upon the occurrence of an event or contingency or on the failure of an event or contingency to occur for purposes of this paragraph the donor shall be sec_2523 further provides that an exercise or release in conjunction with any a power to appoint an interest in property even at any time by the donor either alone or person of though not otherwise a transfer shall for purposes of sec_2523 provided in impossible to ascertain the particular person or persons who may receive from the donor an interest in property so transferred by him considered as transferred to spouse except as sec_2523 where at the time of the transfer it sec_2523 be a person other than the donee such interest shall for purposes of a transfer by him be considered as is sec_2523 provides that in the case of qualified terminable_interest property- a for purposes of property shall be treated as transferred to the donee spouse and no part of such property shall b be considered as retained in the donor or transferred to any person_other_than_the_donee_spouse for purposes of sec_2523 sec_2523 such sec_2523 provides that for the purposes of sec_2523 the term qualified_terminable_interest_property means any property- a which is transferred by the donor spouse in which the donee spouse has a qualifying_income interest b to which an election under sec_2523 applies for life and c sec_2523 also provides that for purposes of sec_2523 rules similar to the rules of clauses ii iv sec_2056 shall apply and the rules of sec_2056 b shall apply of iii and sec_2523 a provides that an election under sec_2523 with respect to any property shall be made on or before the date prescribed by sec_6075 for filing a gift_tax_return with respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe that an election under sec_2523 once made shall be irrevocable sec_2523 b provides sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 through sec_2611 defines the term gst as a taxable_termination and distribution a taxable a direct_skip sec_2612 provides that the term taxable_termination lapse of time release of power means the termination by death or otherwise of an interest in property held in a_trust unless-- a immediately after such termination a non-skip_person has an interest in such property or termination may a distribution including distributions on termination be made from such trust to a skip_person at no time after such b sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual sec_2631 provides that any allocation is the transferor under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed b any trust with sec_2652 provides a special election for qualified terminal interest property in the case of- a respect to which a deduction is allowed to the decedent under any trust with respect to which a deduction sec_2056 and to the donor spouse is allowed under sec_2523 the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter if the election to be treated as a qtip had not been made this election is referred to as the reverse_qtip_election a reverse_qtip_election is that the decedent consequence of remains for gst tax purposes the transferor of the qtip_trust for which the election is made exemption may be allocated to that qtip_trust as a result that decedent's gst the as sec_26_2632-1 i of the gst tax regulations provides in part that an allocation of gst_exemption to a_trust is also void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making for this purpose the allocation at the time of the allocation so a_trust has gst potential even if the possibility of remote as to be negligible a gst is based on the facts and representations submitted with your request we have determined the following the trustor's transfers to the trust qualify for the marital_deduction for federal gift_tax purposes under sec_2523 a because trustor gave spouse an interest in property the trust at the time of the transfer trustor made a valid qtip_election under sec_2523 by gifting to his spouse qualified_terminable_interest_property property that trustor transferred to the trust property in which spouse has a qualifying_income_interest_for_life sec_2523 applies election on trustor's timely filed federal gift and gst tax_return and property to which the election under trustor also made a timely sec_2523 because trustor's transfers to the trust qualify for the marital_deduction under sec_2523 will be includible in trustor's gross_estate at trustor's death for federal estate_tax purposes no part of the trust property on the death of spouse the trust property will be includible in spouse's gross_estate under sec_2044 because a deduction was allowed for the transfer of the property to the trustor under sec_2523 by reason of will be treated as passing from spouse for federal estate_tax purposes sec_2523 the trust property the trustor did not make a reverse_qtip_election to treat trustor as the transferor of pursuant to sec_2652 the property for gst tax purposes as sec_2523 had not been made individual last subject_to estate or gift_tax on the transfer of the property and is considered the transferor of the trust property for gst tax purposes thus under sec_2044 spouse is the if an election pursuant to the allocation of trustor's gst tax exemption to the trust is void because the trust had no gst tax potential for trustor at the time of the allocation and therefore trustor's gst tax exemption is available for allocation to other transfers a ofs except as we have specifically ruled herein we express or imply no opinion as to the federal tax consequences of this transaction under the cited provisions or provisions of the code under any other this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely isigned christine elfisor christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
